Order entered February 4, 2019




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                         No. 05-19-00125-CV

                            WILLIAM RICHARDSON, Appellant

                                                V.

   TWIN PEAKS INVESTMENT LLC, FRONT BURNER RESTAURANTS GP LLC,
 BRENT STROMAN, MANUEL CHAVEZ, PARNELL MCNAMARA AND JOHN DOE,
                             Appellees

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. MDL-16-00001

                                             ORDER
       Before the Court is court reporter Gina M. Udall’s January 31, 2019 request for an

extension of time to file the record. We GRANT the request and ORDER the reporter’s record

be filed no later than March 18, 2019.


                                                        /s/   ROBERT D. BURNS, III
                                                              CHIEF JUSTICE